Title: From George Washington to John Jay, 13 December 1778
From: Washington, George
To: Jay, John


  
    Sir
    Head Quarters Middle Brook [N.J.] 13th December 1778.
  
  Since my last of the 7th I have been honored with your favors of the 5th 6th and 8th instants with their inclosures, to which the proper attention shall be paid. I have made the Report of the Committee on Canada Affairs the subject of a particular letter which I have the  
    
    
    
    honor of transmitting by this conveyance. I am with the greatest Respect Yr Excellency’s most obt Servt
  
    Go: Washington
  
  
P.S. Lieut. Colonels Harrison and Hamilton went to Amboy on Monday last to meet the British Commissioners but the Weather had been so extremely bad that they had not met on Friday.
  
